Case 15-26508        Doc 70     Filed 12/31/18     Entered 12/31/18 17:15:57          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 26508
         Leamon B Walton
         Janet M Walton
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/03/2015.

         2) The plan was confirmed on 10/07/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/13/2017, 02/26/2018, 03/19/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 12/14/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-26508             Doc 70         Filed 12/31/18    Entered 12/31/18 17:15:57                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $28,728.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                          $28,728.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,910.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,225.40
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,135.40

 Attorney fees paid and disclosed by debtor:                        $1,090.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Accounts Recovery Bureau, Inc.          Unsecured      2,713.00            NA              NA            0.00       0.00
 Advocate South Suburban Hospital        Unsecured         300.00           NA              NA            0.00       0.00
 American Financial Credit Services      Unsecured          50.00           NA              NA            0.00       0.00
 American Honda Finance Corporation      Unsecured           0.00      8,400.16        8,400.16           0.00       0.00
 American Infosource                     Unsecured         565.00           NA              NA            0.00       0.00
 AT&T                                    Unsecured         800.00           NA              NA            0.00       0.00
 Barbara Rackouski                       Unsecured      4,190.00            NA              NA            0.00       0.00
 Budco-Nissan                            Unsecured      1,780.00            NA              NA            0.00       0.00
 Capital One Bank USA NA                 Unsecured         444.00           NA              NA            0.00       0.00
 Cardiac Care Associates, PC             Unsecured         265.00           NA              NA            0.00       0.00
 CB USA Inc.                             Unsecured      1,000.00            NA              NA            0.00       0.00
 CBNA                                    Unsecured         506.00           NA              NA            0.00       0.00
 Certified Services Inc                  Unsecured         143.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      1,000.00       2,179.00        2,179.00           0.00       0.00
 City of Chicago Heights                 Unsecured         400.00           NA              NA            0.00       0.00
 City of Country Club Hills              Unsecured         200.00           NA              NA            0.00       0.00
 Comcast Cable                           Unsecured      1,500.00            NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured      1,053.00       1,011.79        1,011.79           0.00       0.00
 Cook County Treasurer                   Secured             0.00          0.00            0.00           0.00       0.00
 Creditors Collection B                  Unsecured         104.00           NA              NA            0.00       0.00
 Creditors Collection B                  Unsecured          90.00           NA              NA            0.00       0.00
 Daniel T Weber MD SC                    Unsecured      1,412.00            NA              NA            0.00       0.00
 Department Of Education                 Unsecured      1,848.00     24,849.39        24,849.39           0.00       0.00
 Discover Bank                           Unsecured      8,332.00       8,640.46        8,640.46           0.00       0.00
 Eagle Properties Inc                    Unsecured      7,200.00            NA              NA            0.00       0.00
 eCast Settlement Corp.                  Unsecured      2,565.00            NA              NA            0.00       0.00
 Educational Credit Management Corp      Unsecured           0.00      1,918.50        1,918.50           0.00       0.00
 Edward Hospital                         Unsecured         545.00           NA              NA            0.00       0.00
 EMP of Cook County                      Unsecured         875.00           NA              NA            0.00       0.00
 First Premier Bank                      Unsecured         742.00           NA              NA            0.00       0.00
 Heights Finance CORP                    Unsecured         208.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-26508             Doc 70            Filed 12/31/18    Entered 12/31/18 17:15:57              Desc         Page 3
                                                             of 4



 Scheduled Creditors:
 Creditor                                                 Claim         Claim         Claim        Principal      Int.
 Name                                           Class   Scheduled      Asserted      Allowed         Paid         Paid
 Heights Finance Corporation                Unsecured      1,105.00         429.18        429.18           0.00       0.00
 Heritage Acceptance Corp                   Unsecured      6,285.00       5,996.40      5,996.40           0.00       0.00
 Housing & Urban Development                Unsecured     61,351.00            NA            NA            0.00       0.00
 Illinois Collection Service                Unsecured         250.00           NA            NA            0.00       0.00
 Illinois Dept Of Employment Security       Unsecured      9,000.00       8,939.00      8,939.00           0.00       0.00
 Illinois Dept of Revenue 0414              Unsecured         263.00        217.60        217.60           0.00       0.00
 Illinois Dept of Revenue 0414              Priority            0.00      1,232.06      1,232.06      1,025.93        0.00
 Illinois Tollway                           Unsecured      1,000.00       1,961.70      1,961.70           0.00       0.00
 Ingalls Memorial Hospital                  Unsecured      1,000.00       1,430.73      1,430.73           0.00       0.00
 Internal Revenue Service                   Unsecured      6,275.00     33,760.01     33,760.01            0.00       0.00
 Internal Revenue Service                   Priority       1,294.00       7,963.35      7,963.35      6,630.97        0.00
 Internal Revenue Service                   Secured       45,684.00       2,505.00      2,505.00      2,505.00     113.26
 Janice Mandla Mattingly P.C.               Unsecured      9,366.00            NA            NA            0.00       0.00
 Jefferson Capital Systems LLC              Unsecured         550.00        685.04        685.04           0.00       0.00
 Ken Rich Concrete Lifting                  Unsecured         400.00           NA            NA            0.00       0.00
 Komyatte & Casbon PC                       Unsecured      3,000.00            NA            NA            0.00       0.00
 Lake Anesthesia Associates                 Unsecured         872.00           NA            NA            0.00       0.00
 Malcolm S Gerald & Assoc                   Unsecured         300.00           NA            NA            0.00       0.00
 Max Lend                                   Unsecured         500.00           NA            NA            0.00       0.00
 Medical Recovery Specialists               Unsecured         200.00           NA            NA            0.00       0.00
 MRSI                                       Unsecured      4,590.00            NA            NA            0.00       0.00
 Municipal Collections Of America           Unsecured         245.00        243.75        243.75           0.00       0.00
 Municipal Collections Of America           Unsecured           0.00        255.00        255.00           0.00       0.00
 Naperville Radiologists                    Unsecured          11.00           NA            NA            0.00       0.00
 Nationwide Credit & Collection             Unsecured         300.00           NA            NA            0.00       0.00
 Neurology Associates                       Unsecured          90.00           NA            NA            0.00       0.00
 Nicholas Financial Inc                     Secured       21,464.00           0.00          0.00           0.00       0.00
 Nicor Gas                                  Unsecured         600.00           NA            NA            0.00       0.00
 Ocwen Loan Servicing LLC                   Secured      146,404.00    154,326.16    154,326.16            0.00       0.00
 Ocwen Loan Servicing LLC                   Secured        7,600.00     13,254.28       7,600.00      7,600.00        0.00
 Pathology Consultants, Inc.                Unsecured          10.00           NA            NA            0.00       0.00
 Pentagon Federal Credit Union              Secured        6,400.00       6,248.25      6,248.25      6,248.25     469.19
 Performance Dental Care                    Unsecured         948.00           NA            NA            0.00       0.00
 Portfolio Recovery Associates              Unsecured      2,638.00       2,506.10      2,506.10           0.00       0.00
 Portfolio Recovery Associates              Unsecured      2,181.00         753.06        753.06           0.00       0.00
 Primary Healthcare Assoc.                  Unsecured         257.00           NA            NA            0.00       0.00
 QC Financial Services Inc DBA First Choi   Unsecured      2,500.00       2,879.88      2,879.88           0.00       0.00
 Quest Diagnostics                          Unsecured         150.00           NA            NA            0.00       0.00
 Radiology Imaging Specialists              Unsecured         529.00           NA            NA            0.00       0.00
 Receivable Management                      Unsecured         525.00           NA            NA            0.00       0.00
 Senex Services Corp.                       Unsecured         250.00           NA            NA            0.00       0.00
 Specialty Physicians of Illinois           Unsecured          25.00           NA            NA            0.00       0.00
 St. Anthony Medical Center                 Unsecured      2,794.00            NA            NA            0.00       0.00
 St. Francis Medical Group                  Unsecured         438.00           NA            NA            0.00       0.00
 St. James Hospital                         Unsecured         107.00           NA            NA            0.00       0.00
 TECH Credit Union                          Unsecured         136.00           NA            NA            0.00       0.00
 TECH Credit Union                          Unsecured           0.00           NA            NA            0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax    Unsecured           0.00      1,210.38      1,210.38           0.00       0.00
 United Student Aid Funds Inc (USAF)        Unsecured     21,055.00     11,142.84     11,142.84            0.00       0.00
 University of Phoenix                      Unsecured      1,575.00            NA            NA            0.00       0.00
 US BANK                                    Unsecured      2,869.00            NA            NA            0.00       0.00
 US Small Business Administration           Unsecured           0.00    23,059.84     23,059.84            0.00       0.00
 Village of Flossmoor                       Unsecured         464.00        464.00        464.00           0.00       0.00
 Village of Lynwood                         Unsecured         100.00           NA            NA            0.00       0.00
 Village of Matteson                        Unsecured         200.00           NA            NA            0.00       0.00
 Webbank-Fingerhut                          Unsecured         290.00           NA            NA            0.00       0.00
 Well Group Health Partners                 Unsecured         115.00           NA            NA            0.00       0.00
 WF/EFS                                     Unsecured           0.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-26508        Doc 70      Filed 12/31/18     Entered 12/31/18 17:15:57             Desc     Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $154,326.16              $0.00             $0.00
       Mortgage Arrearage                                 $7,600.00          $7,600.00             $0.00
       Debt Secured by Vehicle                            $6,248.25          $6,248.25           $469.19
       All Other Secured                                  $2,505.00          $2,505.00           $113.26
 TOTAL SECURED:                                         $170,679.41         $16,353.25           $582.45

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $9,195.41          $7,656.90              $0.00
 TOTAL PRIORITY:                                          $9,195.41          $7,656.90              $0.00

 GENERAL UNSECURED PAYMENTS:                            $142,933.81               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,135.40
         Disbursements to Creditors                            $24,592.60

 TOTAL DISBURSEMENTS :                                                                     $28,728.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
